Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,-3, 16-17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Melander et al. (US 2016/0345152 A1) in view of Buckley et al. (US 2018/0288582 A1) in further view of Shvodian (US 2017/0188327 A1).
 	Regarding claims 1, 16 and 20, Melander discloses a method, wireless device and wireless access network node comprising:
receiving, by a wireless device from a wireless access node(see IKEv2SA INIT RQ, from mobile in which IKEV_SA INIT _response from core network is used to transmit the emergency call capability information in response, see [0061]), an indication (indicative in [0007]) of supported extended emergency information (EEI) type supported by a wireless location area network WLAN (see “dynamic procedure for the user equipment to discover whether or not the mobile communication network…supports”, receiving emergency call capability information [0007]);
sending, by the wireless device, a message relating to an emergency call (emergency call [0007], emergency call capability information [0007]); and
Melander does not specifically disclose however Buckley discloses wherein the supported EEI type is selected from among a plurality of different EEI types (see [0001], “appropriate emergency calling numbers and categories or types”);
 	Melander does not specifically disclose however Buckley discloses the message including EEI data according to the supported EEI type  (see [0133], UE 510 or network node 512, may additionally provide or be provided other information. [0134] Optionally, the ANQP response message indicates one or more emergency categories or types per emergency number).
	
 	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Buckley with that of Melander. Doing so would improve efficiency and response timing.

	Melander and Buckley do not specifically disclose however Shvodian discloses “and the supported EEI type indicates use of a BLUETOOTH address as a location information” (see Bluetooth public device addresses [0004] for use as a reference point in locating);

 	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Shvodian with that of Buckley and Melander. Doing so would improve efficiency and response timing.

	Regarding claim 2 & 17, Melander, Buckley and Shvodian disclose the method of claim 1 and wireless device of claim 16. Only Shvodian explicitly discloses wherein the BLUETOOTH address is a BLUETOOTH Public Device Address (BT-PDA) (see BPDA in fig. 4);

	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Shvodian with that of Buckley and Melander. Doing so would improve efficiency and response timing.

 	Regarding claim 3, Melander, Buckley and Shvodian disclose the method of claim 1.  . Only Shvodian explicitly discloses wherein the BLUETOOTH address is from a BLUETOOTH beacon (see bluetooth beaon [0003]).

	It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Shvodian with that of Buckley and Melander. Doing so would improve efficiency and response timing.



Allowable Subject Matter

Claims 4-15, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643